Citation Nr: 0306374	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  00-00 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to service connection for a duodenal ulcer. 

2.	Entitlement to service connection for a hernia.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from September 1992 
to July 1994.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  In that determination the RO denied the 
veteran's claims of entitlement to service connection for a 
duodenal ulcer and a hernia.  In June 2001, the Board 
remanded this matter to the RO for further development.  This 
case has been returned to the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  The medical evidence does not show the veteran's duodenal 
ulcer was present in service, was manifested to a compensable 
degree within one year of service separation, and is 
otherwise related to his service.   

2.  The medical evidence does not show that a hernia was 
present in service and there is no current medical evidence 
of a hernia.  


CONCLUSIONS OF LAW

1.  Service connection for a duodenal ulcer was not incurred 
in or aggravated by active service duty and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2002).

2.  Service connection for a hernia was not incurred in or 
aggravated by active service duty.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), 
prescribed VA's duties of notice and assistance to claimants 
for VA benefits.  VA has promulgated regulations implementing 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.150(a) (2002).  The veteran filed claims for service 
connection for a duodenal ulcer and hernia in November 1997.  
There is no issue as to provision of necessary form for that 
benefit.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and must inform him what 
information and evidence, if any, he is to provide and what 
information and evidence, if any, VA will provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the June 2001 remand, the Board discussed outstanding 
evidence that was required to adjudicate the veteran's claim.  
The evidence to be obtained included VA outpatient treatments 
records from Shreveport LA/ Texarkana and any medical records 
from private healthcare providers with medical evidence 
pertinent to his claims.  Those records were requested and 
obtained.  The Board also directed the RO to provide the 
veteran an opportunity to submit lay evidence that might 
support his claim.  

In April 2002, VA informed the veteran of its and the 
veteran's responsibilities and duties in accordance with the 
VCAA.  VA indicated that it would get medical records, 
employment records, and records from Federal agencies.  In 
addition, VA informed the veteran that it had requested 
copies of his treatment records from the VA Medical Center in 
Shreveport, Louisiana.  As to the veteran's responsibilities, 
the veteran was specifically requested to provide evidence 
(preferably medical) that the ulcer disease and hernia were 
present during service to a compensable degree or within a 
year after service, or was related to a service connected 
disability.  The veteran was informed that the evidence could 
include buddy statements or any contemporaneous evidence that 
would support the veteran's contentions.  In addition, the 
veteran was informed that he should also submit any medical 
treatment that was provided shortly after separation from 
service for peptic ulcer disease or a hernia.  VA has 
discharged its duty to notify the veteran of the evidence and 
information necessary to substantiate his claims and of the 
respective responsibilities of the veteran and VA in 
obtaining evidence.  38 U.S.C.A. § 5103(a); Quartuccio, 16 
Vet. App. at 187.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  VA 
has requested and received service medicals, VA treatment 
records, and private medical records. In addition, the 
veteran has submitted medical evidence.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  
In this matter, VA examinations are not warranted.  As to the 
duodenal ulcer, the veteran was not treated for the disorder 
in service, and there is no indication, other than the 
veteran's representations, that the disorder was caused by 
service.  As to the hernia, there is no current diagnosis of 
the disorder.  

There are no areas in which further development is required 
or would be helpful.  The RO has notified the veteran of the 
requirements of the VCAA, and such requirements as apply have 
been substantially met by the RO. While the RO has not 
notified the veteran of the implementing regulations, the 
regulations provide no substantive rights beyond those 
provided by the VCAA, and the Board's discussion of those 
regulations is not prejudicial to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) (when the Board addresses in 
its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby).

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  
Certain diseases, including ulcers, may be presumed incurred 
in service if shown to have manifested to a compensable 
degree within one year after the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002)

The veteran asserts that he is entitled to service connection 
for a duodenal ulcer.  However, the evidence does not support 
the veteran's contention.  

Service medical records reflect that the veteran had 
gastrointestinal problems manifested by pain in his side.  He 
was ultimately diagnosed as having appendicitis and underwent 
an appendectomy.  Subsequent complaints of stomach pain were 
associated with the residuals of the appendectomy.  There is 
no record of a diagnosis of an ulcer in service.  

Post service medical records reflect the veteran was first 
diagnosed with an ulcer in 1997.  The September 1997 VA 
examination report shows a diagnosis of duodenal ulcer by 
upper gastrointestinal series.  VA studies dated in October 
1997 show findings of a duodenal ulcer disease apparently 
acute.  In that the evidence shows that the veteran was first 
diagnosed as having a duodenal ulcer in 1997-approximately 
three years after the veteran separated from service, he is 
not entitled to service connection for duodenal ulcer on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2000); 38 C.F.R. §§ 3.307, 3.309 (2002).  VA and 
private medical records subsequent to 1997 reflect that the 
veteran continued to be seen and treated for his duodenal 
ulcer.  

Although the evidence establishes that the veteran has a 
duodenal ulcer, there is no medical evidence relating the 
disorder to service.  The veteran's statements are the only 
evidence associating the duodenal ulcer to service.  
Generally, a layperson is capable of opining only with 
respect to his or her symptoms; a layperson may not opine on 
matters requiring medical knowledge, such as the degree of 
disability produced by the symptoms or the condition causing 
the symptoms.  See Stadin v. Brown, 8 Vet. App. 280, 284 
(1995), see also 38 C.F.R. § 3.159(a)(2) (2002) (competent 
lay evidence is that which does not require specialized 
education, training, or experience, provided by a person who 
has knowledge of facts or circumstances and conveying matters 
that can be observed and described by a lay person); 38 
C.F.R. § 3.159(a)(1)) (competent medical evidence is provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  There is no evidence in this matter that the 
veteran is medically trained.  Moreover, there is no 
competent medical evidence establishing that the ulcer is 
etiologically related to service.  In the absence of 
competent medical evidence linking the veteran's duodenal 
ulcer to service, service connection is not warranted.  

As to the veteran's claim for service connection for a 
hernia, the veteran essentially asserts that developed the 
disorder as a result of service.  As noted previously, 
service medical records reflect that the veteran developed 
and was treated for appendicitis.  There is no service 
medical evidence of a hernia.  

Likewise, there is no current evidence of a hernia.  VA 
studies in October 1997 specifically provide that the veteran 
does not have a hernia.  When seen by a private examiner in 
February 1998, the veteran reported having a hernia.  
However, a hernia was not found on examination.  In the 
absence of a current diagnosis of a hernia, service 
connection is not warranted.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

For all the foregoing reasons, the veteran's claims for 
service connection for a duodenal ulcer and hiatal hernia 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002) 
; Gilbert v. Derwinski, 1 Vet. App. 49, 55057 (1991).  


ORDER

Service connection for duodenal ulcer is denied.

Service connection for a hernia is denied.  



	                        
____________________________________________
	 CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

